ICJ_052_NorthSeaContinentalShelf_DEU_NLD_1969-02-20_JUD_01_ME_07_FR.txt. OPINION DISSIDENTE DE M. KORETSKY,
VICE-PRÉSIDENT

[Traduction]

A mon grand regret je ne suis pas en mesure, pour les raisons que
J indique ci-dessous, de souscrire à l’arrét de la Cour.

Fa
* *

L’arrét nie qwil soit possible d’appliquer aux présentes affaires, sur une
base purement conventionnelle, le paragraphe 2 de l’article 6 de la Con-
vention de Genève sur le plateau continental. Le fait est que la République
fédérale d’Allemagne n'a pas ratifié la Convention. C’est pourquoi, bien
que le Gouvernement fédéral ait reconnu la doctrine du plateau conti-
nental telle que la consacrent les articles 1 à 3 de la Convention, bien qu’il
se soit fondé sur cette doctrine pour proclamer ses droits souverains sur
le plateau continental, bien qu'il ait annoncé un projet de loi de ratifica-
tion et bien qu’il ait conclu avec les Pays-Bas d’une part et le Danemark
d'autre part des traités qui fixent des lignes de délimitation partielle du
plateau continental en suivant «dans une certaine mesure... la ligne
d'équidistance » ou de telle manière que «l'extrémité de la limite... du
côté de la haute mer est équidistante des côtes » intéressées (mémoires,
par. 60), traités qui sont donc plus que conformes au paragraphe 2 de
l'article 6, la République fédérale d'Allemagne a contesté qu’il soit pos-
sible de considérer cette disposition comme obligatoire à son égard. On
relévera que, lors des négociations qu’elle a menées avec les Pays-Bas et
le Danemark, la République fédérale n’a contesté cette possibilité qu’au
bout d’un certain temps, et qu’elle n’a pas adopté sur ce point une attitude
cohérente puisqu'elle a même admis subsidiairement dans ses conclusions
finales que la règle énoncée dans la deuxième phrase du paragraphe 2 de
l’article 6 pouvait être applicable entre les Parties, ajoutant que «des
circonstances spéciales au sens de cette règle s’opposeraient à l'application
de la méthode de l'équidistance dans la présente affaire». Dans cette
conclusion (n° 2), la République fédérale a établi un lien entre le principe
de l’équidistance (qu’elle appelle « méthode») et la règle des «circons-
tances spéciales », et l’on se souviendra qu’au cours de la procédure
orale le conseil du Danemark et des Pays-Bas les a combinés sous la
forme d’une règle « équidistance/circonstances spéciales ».

L'arrêt reconnaît qu’« une telle règle a bien été consacrée à l’article 6
de la Convention, mais uniquement en tant que règle conventionnelle »
(par. 69). Or, comme la République fédérale n’a pas ratifié la Convention,

155
PLATEAU CONTINENTAL {OP. DISS. KORETSKY) 155

l'arrêt considère que cette règle «comme règle conventionnelle . .. n’est
pas opposable à la République fédérale» (ibid). On peut regretter que
Parrét n’ait pas traité à fond la question de savoir si l’on pouvait en fait
établir l'existence de «circonstances spéciales» en ce qui concerne les
limites maritimes entre la République fédérale et les Pays-Bas d’une part,
et entre la République fédérale et le Danemark d’autre part.

Dans la première conclusion de l’arrêt il est dit, à propos de l’une et
Pautre affaires: « A) l’application de la méthode de délimitation fondée
sur l’équidistance n’est pas obligatoire entre les Parties ». Par conséquent,
l'arrêt dissocie le principe de l’équidistance des deux autres éléments de la
triade: accord - circonstances spéciales - équidistance. Ces trois éléments
mutuellement liés sont consacrés dans la Convention ainsi que dans la
convention sur la mer territoriale et la Zone contiguë et relèvent désormais
des principes généraux du droit international, étant venus se combiner
en un principe de droit international coutumier. Chacun de ces trois
éléments joue son rôle dans la détermination d’une ligne de délimitation
entre deux Zones maritimes comme, par exemple, des zones du plateau
continental.

L’accord est censé constituer la méthode principale et la plus appro-
priée pour la détermination des limites des zones d’un plateau continental,
et la pratique des Etats le confirme. La Convention elle-même mentionne
cet élément en premier lieu, ce qui était tout à fait naturel s'agissant des
limites géographiques des droits souverains d'Etats. I] n’était pas néces-
saire à ce stade de donner aux parties des directives quant aux considéra-
tions sur la base desquelles un tel accord devrait être fondé. A condition
de ne pas empiéter sur les droits souverains d’un autre Etat, les parties
sont libres de convenir des modalités de délimitation qu’elles désirent,
en tenant compte, d’une manière générale, aussi bien de considérations
juridiques que de considérations non juridiques: facteurs politiques et
économiques pertinents, aspects connexes de sécurité et de topographie,
relations («de bon voisinage » ou autres) entre les Etats intéressés et tous
autres impondérables qui échappent à une classification rigide. L’appré-
ciation de ces considérations a un caractère politique et subjectif et la
Cour en tant qu’organe judiciaire n’a pas à s’en occuper, à moins que les
parties ne la saisissent d’un litige relatif à un ou plusieurs points de
caractère vraiment juridique.

Le deuxième élément de la triade — les «circonstances spéciales » ——
présente en revanche un caractère objectif puisqu'il concerne, par exemple,
la configuration géographique inhabituelle de la côte de part et d’autre
d’une frontière, et une contestation sur le point de savoir si une situation
donnée peut être considérée comme un cas de «circonstances spé-
ciales » justifiant une délimitation appropriée serait un différend justiciable.

Ce n’est que si ces deux éléments de la triade ne peuvent pas s’appliquer,
si l’on se trouve dans une impasse, que le troisième élément — le principe
de l’équidistance — fait son apparition en dernier ressort, il permet de
sortir de impasse grâce à une construction géométrique qui fait appel à

156
PLATEAU CONTINENTAL (OP. DISS. KORETSKY) 156

la précision mathématique et conduit à la certitude des limites maritimes.
L’arrét lui-même reconnaît qu’«il est probablement exact qu’aucune autre
méthode de délimitation ne combine au même degré les avantages de la
commodité pratique et de la certitude dans l’application » (par. 23).

*
* *

Si l’on soutient que les principes et règles énoncés sous une forme in-
divisible au paragraphe 2 de l’article 6 de la Convention constituent de
simples dispositions conventionnelles et ne sont pas, en tant que telles,
opposables à la République fédérale, i] y a alors lieu d'examiner si ces
principes et règles sont, ou sont devenus, une institution de droit inter-
national, soit en tant que principes généraux qui se seraient formés en
matière de plateau continental, soit parce qu’ils consacreraient la cou-
tume internationale. On est fondé à penser que tel est bien le cas à la fois
pour la première et pour la deuxième raison, mais je suis porté à les
considérer davantage comme des principes du droit international général
car la doctrine reçue met fortement l’accent sur le facteur temps comme
critère permettant de déterminer si un principe donné ressortit au droit
international coutumier: d’une manière générale, Je droit international
coutumier est tourné vers le passé, tandis que le droit international suit
son époque et, en absorbant les principes fondamentaux nouveaux du
droit international dès qu'ils ont pris forme, donne surtout le sentiment
du présent et du proche avenir.

Le droit international contemporain ne s’est pas seulement développé
quantitativement mais aussi et surtout qualitativement.

L’œuvre de codification du droit international entreprise par ’Organi-
sation des Nations Unies sur une échelle inconnue jusqu’alors a eu des
développements d’une grande portée. Tout d’abord des projets de con-
ventions internationales multilatérales ont été établis par Ja Commission
du droit international, composée de juristes «possédant une compétence
notoire en matière de droit international», et ces projets ont fait l’objet,
à la demande de la Commission, de nombreuses observations de la part
de presque tous les gouvernements. Il en est résulté sur la matière de ces
projets, un nombre accru de publications spécialisées (ouvrages et articles),
et des travaux d’universités et d’instituts de recherche, notamment de
l'Institut de droit international, ainsi que ceux de diverses sociétés sa-
vantes (par exemple l’Association de droit international). Vint ensuite
l'examen, par l’Assemblée générale, du rapport et des projets établis par
la Commission du droit international. Ces travaux préparatoires ont fina-
lement abouti à la convocation de conférences intergouvernementales
spéciales auxquelles la grande majorité des Etats ont participé. Ce pro-
cessus de formation et de formulation de principes et de règles du droit
international — par son envergure et sa méticulosité — devrait conduire
à considérer sous un jour nouveau ce que l’on admet être le résultat de
ces travaux de codification.

Alors qu’on estimait autrefois indispensable, pour définir certains

157
PLATEAU CONTINENTAL (OP. DISS. KORETSKY) 157

principes généraux du droit international, de recueillir une a une les
données pertinentes en se fondant sur des actes gouvernementaux, des
déclarations, des notes diplomatiques, des accords et des traités de nature
essentiellement concréte, ces principes commencent maintenant a se
cristalliser lors de conférences internationales qui codifient certains
domaines assez larges du droit international. Elihu Root, le célébre
juriste et homme d’Etat, l’un des auteurs du Statut de la Cour permanente
de Justice internationale, a écrit (dans sa préface aux Texts of the Peace
Conferences at The Hague, 1899 and 1907, Boston 1908):

«La question à se poser au sujet de chaque conférence internatio-
nale n’est pas de savoir simplement ce qu’elle a accompli, mais aussi
ce qu’elle a mis en train et ce qu’elle a fait avancer. I] n’y a pas que
les conventions signées et ratifiées qui importent, il y a également les
jalons posés dans la voie de la conclusion de conventions qui ne
prendront peut-étre pas une forme pratique et concréte avant bien
des années. » {Traduction du Greffe.]

Elihu Root a écrit ces lignes à propos des conférences de la paix de 1899
et 1907. Certains principes qui étaient énoncés à l’époque dans les con-
ventions de La Haye ont été reconnus comme principes du droit inter-
national général, bien que les Etats aient été lents à les mettre en pratique.

La conférence de 1958 sur le droit de la mer, ainsi que les conventions
qui y ont été adoptées et notamment la Convention sur le plateau con-
tinental, ont rendu ce domaine du droit international beaucoup plus
précis; les principes et règles du droit international de la mer qui sont
formulés dans ces conventions sont devenus, avec une rapidité presque
sans précédent, les principes généraux de ce droit.

Le progrès rapide des techniques d'exploration et d’exploitation des
ressources sous-marines en pétrole et en gaz a obligé à dégager des prin-
cipes et règles de droit correspondants. La pratique des Etats a déterminé
l'évolution de Ja doctrine ainsi que des principes et règles du droit inter-
national concernant le plateau continental.

Le traité anglo-vénézuélien de 1942 relatif aux zones sous-marines du
golfe de Paria (U.N. Legislative Series: Laws and Regulations on the
Régime of the High Seas, Vol. I [1951], p. 44) a été suivi en relativement
peu de temps d’un grand nombre d'actes gouvernementaux unilatéraux,
comme la proclamation du président des Etats-Unis relative à la politique
de ce pays en ce qui concerne les ressources naturelles du sous-sol et du
lit de la mer dans la zone du plateau continental (1945), la déclaration du
président du Mexique, de la même année, relative au plateau continental
et les décrets, lois et déclarations promulgués par presque tous les autres
Etats d'Amérique latine (au cours de la période 1946-1951), ainsi que
par des Etats arabes, le Pakistan, etc. (U.N. Legislative Series, Laws and
Regulations on the Régime of the High Seas, ST/LEG/SER.B/1).

Comme la tâche consistant A définir les principes et règles du droit
international relatifs au plateau continental avait été confiée à l’Organi-

158
PLATEAU CONTINENTAL (OP. DISS. KORETSKY) 158

sation des Nations Unies, les principes généraux du droit du plateau con-
tinental avaient déja pris forme avant la conférence (bien que cette forme
ne fût pas tout à fait au point) sur la base d’actes gouvernementaux,
d’accords et de travaux scientifiques. Dans la Convention sur le plateau
continental qu’elle a adoptée, la conférence de Genéve de 1958 a énoncé
de façon précise les principes et règles en la matière. Ceux-ci ont été
confirmés dans la pratique ultérieure par un nombre toujours plus grand
d’actes gouvernementaux et de déclarations et accords internationaux
(ainsi qu’on l’a mentionné au cours des procédures écrite et orale),
lesquels se référaient pour la plupart à la Convention ou, sinon, en
reprenaient les termes. Tout cela a conduit à la formation, dans une
grande mesure organisée et non pas spontanée, des principes généraux
du droit international relatifs au plateau continental, non seulement dans
leur aspect général mais aussi dans ce qu’ils ont de concret. Ainsi, par
une sorte de fusion de ces principes, une véritable communis opinio juris
a vu le jour en la matière. Des Etats, même s'ils n’avaient pas adhéré à la
Convention, ont suivi ces principes parce qu'ils correspondaient à une
nécessité dont ils avaient pris conscience, traduisant ainsi dans les faits
l’autre partie de la célèbre formule opinio juris sive necessitatis.

On pourrait également parvenir à cette conclusion en considérant ces
principes comme une «conséquence directe et inévitable » des prémisses,
et leur force obligatoire comme celle de principes de droit logiques issus
de l’histoire (voir l'affaire du Lotus, opinion dissidente de M. Loder,
C.P.J.I. série À n° 10, p. 35).

Cette conclusion trouve confirmation dans la doctrine selon laquelle
le plateau continental est un véritable prolongement des zones sous-
jacentes à la mer territoriale, qui sont elles-mêmes le prolongement du
territoire de l'Etat riverain. Dans la proclamation par laquelle le président
des Etats-Unis a, en 1945, affirmé le droit des Etats-Unis d’exercer leur
juridiction sur les ressources naturelles du sous-sol et du lit de la mer dans
la zone du plateau continental, le plateau était considéré «comme une
extension de la terre ferme de la nation riveraine et, partant, comme une
dépendance naturelle ». Un décret argentin de 1946 disposait: « Le plateau
continental est étroitement uni à la terre, tant du point de vue morpholo-
gique que du point de vue géologique.» Le décret promulgué par le
président du Pérou en 1947 précisait que «la partie immergée du plateau
continental constitue une entité morphologique et géologique unique
avec le continent », et les décrets promulgués par la quasi-totalité des
autres pays d'Amérique latine emploient des expressions a peu près
identiques. (U.N. Legislative Series, Laws and Regulations on the Régime
of the High Seas, ST/LEG/SER.B/1.) L'arrêt reconnaît également que
les zones sous-marines du plateau continental «peuvent être considérées
comme faisant véritablement partie du territoire sur lequel l’Etat riverain
exerce déjà son autorité: on peut dire que, tout en étant recouvertes
d’eau, elles sont un prolongement, une continuation, une extension de ce
territoire sous la mer » (par. 43).

159
PLATEAU CONTINENTAL (OP. DISS. KORETSKY) 159

Mais quelle conclusion peut-on tirer de cette prémisse pour ce qui est
des principes et des règles du droit international qui régissent ou de-
vraient régir la délimitation d’une partie donnée du plateau continental?
Compte tenu du fait que le plateau continental constitue, pour reprendre
les termes du dispositif de l'arrêt (C), 1)), le «prolongement naturel [du]
territoire [de chaque Partie] sous la mer » (territoire dans lequel il faut
inclure la mer territoriale relevant de l’Etat riverain en question), on
peut se demander s’il existe, en ce qui concerne la délimitation du plateau
continental entre Etats «limitrophes », des principes et des règles parti-
culiers qui diffèrent de ceux qui ont été établis (dans la pratique des Etats
ou dans des traités ou accords) pour la délimitation de zones maritimes
comme la mer territoriale. En recherchant un lien éventuel entre les
principes — qu'ils soient semblables ou différents — qui pourraient régir
la délimitation de la mer territoriale, d’une part, et du plateau continental,
d'autre part, il faut se souvenir que les droits souverains d’un Etat riverain
sur sa mer territoriale et sur le plateau continental ont un champ d’appli-
cation différent.

Pour ce qui est de la mer territoriale, on peut en quelque sorte distinguer
trois «couches »: a) la zone maritime, 5) le lit de la mer et son sous-sol
et c) l’espace aérien. Dans la zone de mer territoriale adjacente à ses
côtes, l'Etat riverain exerce sa souveraineté sur les trois «couches ».

Dans la zone contigué, l'Etat riverain détient certains droits sur un
espace maritime délimité.

Lorsqu'il s’agit enfin du plateau continental, c’est-à-dire du lit de la
mer et du sous-sol des zones sous-marines adjacentes à une côte donnée,
mais située en dehors de la mer territoriale (y compris, par conséquent,
les régions sous-marines de la zone contigué), l'Etat riverain «exerce des
droits souverains sur le plateau continental aux fins de l’exploration de
celui-ci et de l’exploitation de ses ressources naturelles », mais ces droits
«ne portent pas atteinte au régime des eaux surjacentes en tant que haute
mer ni à celui de l’espace aérien situé au-dessus de ces eaux ».

Ainsi le régime juridique de la mer territoriale et celui du plateau conti-
nental ont en quelque sorte bifurqué. Les «couches » maritime et aérienne
situées au-dessus du plateau continental dépassent le champ d’applica-
tion des droits de l'Etat riverain. Le plateau continental lui-méme, en
revanche, rentre dans le cadre des droits territoriaux spéciaux (encore
que limités} de l’Etat riverain dont il relève, parce que ce plateau a (par
l'intermédiaire de la zone située sous la mer territoriale) un lien physique
étroit avec la terre ferme, dont il constitue le prolongement naturel.
ainsi que l’a reconnu la Cour et selon la conception qui est maintenant
généralement admise en droit international. Bracton aurait peut-être
considéré la côte comme quasi maris accessoria, ce qui eût été compré-
hensible à l’époque mais, à l'heure actuelle, non seulement la mer terri-
toriale mais encore le plateau continental peuvent être considérés comme
«accessoires » ou, pour reprendre les termes de Varrét rendu dans l’affaire
des Pécheries, «comme accessoire du territoire terrestre » (C.J. Recueil

160
PLATEAU CONTINENTAL (OP, DISS, KORETSKY) 160

1951, p. 128) 1. Si Pon applique le vieil adage accessorium sequitur
suum principale, il semble que ce caractère accessoire suppose l’ap-
plication de certains principes communs pour la délimitation des
espaces maritimes, c’est-à-dire aussi bien pour la mer territoriale que
pour le plateau continental.

C’est ce qui explique pourquoi on a souvent dit, dès le début même
des travaux de la Commission du droit international, que la délimitation
du plateau continental est, pour reprendre l’expression de M. Cordova,
ancien juge à la Cour internationale, «étroitement liée à la délimitation
des eaux territoriales » (Yearbook de la Commission du droit international,
1951, vol. I, p. 289 [texte français: document des Nations Unies A/CN.4/
SR.116, p. 6)).

Pour déterminer les limites d’un plateau continental, il faut partir des
limites définitives de la mer territoriale de l’Etat riverain (l’article premier
de la Convention sur le plateau continental stipule, comme on l’a rappelé,
que l’expression « plateau continental »est utilisée pour désigner les régions
sous-marines adjacentes aux côtes, mais situées en dehors de la mer
territoriale), et c’est la raison pour laquelle M. François, rapporteur de la
Commission du droit international, a pu déclarer en 1951:

«Il semble logique d'accepter comme ligne de démarcation entre
les plateaux continentaux de deux Etats voisins la ligne de démarca-
tion prolongée des eaux territoriales. » (Yearbook de la Commission
du droit international, 1951, vol. IT, p. 103.)

Le comité d’experts, qui n'était pas un simple groupe’de rédaction
mais se composait de spécialistes hautement expérimentés connaissant
la pratique des Etats en matière de délimitations maritimes et, en tant
que tels, représentants de la science cartographique, branche de la
géographie politique, elle-même intimement liée au «droit public»,
a déclaré dans son rapport, en réponse notamment à la question de
savoir comment il faudrait tracer la ligne de délimitation latérale entre
les mers territoriales de deux Etats adjacents:

« Le comité s’est efforcé de trouver des formules pour tracer les
frontières internationales dans les mers territoriales qui pourraient
en même temps servir pour délimiter les frontières respectives de
« plateau continental » concernant les Etats devant les côtes desquels
s'étend ce plateau.» (Yearbook de la Commission du droit inter-
national, 1953, vol. II, p. 79.)

Il convient de noter que les deux conventions de Genève de 1958 — celle
qui concerne la mer territoriale et la zone contigué et celle qui a trait au

1 Cf. la sentence rendue dans |’affaire des Grisbadarna: « principes fondamentaux
du droit des gens, tant ancien que moderne, d’aprés lesquels le territoire maritime
est une dépendance nécessaire d’un territoire terrestre » (Nations Unies, Recueil des
sentences arbitrales, vol. IX, p. 159).

161
PLATEAU CONTINENTAL (OP. DISS. KORETSKY) 161

plateau continental — ont formulé des principes et des règles similaires
et même, quant au fond, identiques au sujet de la délimitation tant de la
mer territoriale que du plateau continental !. Il est particulièrement
remarquable à ce propos que l’article 6 de l’accord conclu entre PU.R.S.S.
et la Finlande au sujet des lignes de délimitation dans le golfe de Finlande
prévoie expressément que les limites du plateau continental seront celles
des eaux territoriales (Nations Unies, Recueil des traités, vol. 566, p. 39
à 43).

Même si l'on considère aussi bien la mer territoriale que le plateau
continental comme le prolongement naturel d’un territoire donné et si
on estime qu'ils ont ainsi un caractère territorial, il faut se souvenir que
leur délimitation doit s’opérer non pas selon les principes et les règles
applicables à la délimitation des territoires terrestres eux-mêmes, mais
conformément aux principes et aux règles applicables à la délimitation
de zones maritimes situées au-dessus d’un tel prolongement de territoire.

Jusqu'à une date récente, on s’intéressait surtout à la délimitation de
la mer territoriale et de la zone contigué et, dans une certaine mesure,
à la délimitation vers le large du plateau continental; en effet, les com-
plexités des relations et des contradictions interétatiques posaient des
problèmes quant aux rapports existant entre la liberté de la haute mer
et la souveraineté des Etats riverains sur leurs eaux territoriales, d’où
résultaient des problèmes relatifs à la navigation, au passage inoffensif,
à la pêche, etc. Des questions de politique générale et, pour reprendre
les termes de l'article 24 de la convention sur la mer territoriale et la zone
contiguë, le désir de prévenir les contraventions aux lois de police doua-
nière, fiscale, sanitaire ou d'immigration d'un Etat sur son territoire ou
dans sa mer territoriale ont donné lieu à quelques problèmes concernant
les lignes de délimitation latérale. Les questions relatives à la délimitation
du plateau continental, non seulement vers le large mais plus particu-
lièrement entre Etats limitrophes ayant un plateau continental adjacent à
leurs côtes, ont gagné en acuité lorsqu'il est devenu réellement possible
d'exploiter les ressources naturelles du sous-sol marin; le caractère
«territorial » des droits souverains d’un Etats riverain a alors exigé plus
de certitude, plus de clarté et presque, en fait, une précision mathé-
matique.

Le tracé de la ligne de délimitation d’une zone du plateau continental
doit inévitablement s'opérer non pas sur le plateau lui-même mais sur
les eaux adjacentes. Ainsi donc, il faut appliquer à la délimitation du
plateau continental des principes et des règles permettant de délimiter

1 Tl convient de noter également que M. Münch, représentant de la République
fédérale d'Allemagne à fa conférence de Genève de 1958, a dit qu’il acceptait le
libellé des paragraphes 1 et 2 de l'article 6, «en interprétant cependant les mots
«circonstances spéciales » comme signifiant que toute délimitation particulière des
eaux territoriales doit avoir une influence sur la délimitation du plateau continental ».
(Conférence des Nations Unies sur le droit de la mer. Documents officiels, vol. VI,
Quatrième Commission, p. 117.)

162

 
PLATEAU CONTINENTAL (OP. DISS. KORETSKY) 162

des zones maritimes, et par conséquent la mer territoriale, dont on peut
dire que les limites sont tracées, par des procédés mathématiques, c’est-
à-dire géométriques, de la manière la plus simple possible compte tenu
de la configuration de la côte ou des lignes de base.

Le paragraphe 2 de l’article 6 de la Convention envisage le cas où un
même plateau continental est adjacent aux territoires de deux Etats
limitrophes. Il s'ensuit que, lorsqu'il s’agit de délimiter les plateaux con-
tinentaux de deux Etats riverains conformément aux principes et règles
existants, et même si la présence de circonstances spéciales est alors cons-
tatée et confirmée, ces circonstances spéciales ne peuvent justifier de
déviation par rapport à la ligne normale que si elles se manifestent rela-
tivement près du point de départ, côté terre, de la ligne de délimitation
du plateau continental adjacent aux territoires de ces deux Etats limi-
trophes fer deux seulement). D'ailleurs, la ligne de délimitation sera en
général construite par rapport à la ligne de base de la mer territoriale,
pour le tracé de laquelle on aura déjà tenu compte de certaines irrégula-
rités de la configuration géographique. Quoi qu’il en soit, on doit tenir
compte des éléments pertinents en n’ayant en vue qu'une seule délimita-
tion entre deux Etats limitrophes, tout en prenant en considération l’effet
des circonstances spéciales éventuelles à l'égard de l’un et de l’autre de
ces Etats. Les considérations « macrogéographiques » n’ont absolument
aucune pertinence, sauf dans l'hypothèse improbable où l’on souhaiterait
redessiner la carte politique d’une ou de plusieurs régions du monde.

Au cas où on reconnaitrait qu’il existe des «circonstances spéciales »
en ce qui concerne une zone donnée du plateau continental, de quelle
manière influeront-elles sur l'application des principes généraux régissant
la délimitation? La République fédérale d'Allemagne soutient que, selon
la règle des « circonstances spéciales », il faudrait alors exclure l’applica-
tion de la méthode de l’équidistance. Mais il n'est fait mention d’aucun
autre principe à appliquer à la place de celui de l’équidistance, ce qui
peut s’interpréter comme signifiant que le principe de l’équidistance ne
sera pas éliminé, exclu ni remplacé, mais plutôt modifié ou infléchi.
C'est-à-dire qu'il pourra y avoir une certaine déviation par rapport au
tracé strictement mathématique d’une ligne d’équidistance, ou bien que
la délimitation restant fondée sur le principe de l’équidistance, la ligne
sera au départ une pure ligne d’équidistance mais pourra changer de
direction au-delà d’un certain point.

Ainsi, l'existence de circonstances spéciales pourrait avoir pour effet
d'introduire un correctif, ou simplement permettre de compléter le prin-
cipe pris comme point de départ. On peut concevoir qu’au milieu, ou
vers l’extrémité — mais non pas au début — d’une ligne de délimitation,
des circonstances spéciales déterminent un changement de direction, qui
corrige la ligne. Ce pourrait être le cas s’il existait quelque empêchement
géographique interdisant de prolonger la ligne dans la même direction,
de telle sorte qu’une déviation serait alors imposée sur un certain segment
par la nature même des circonstances spéciales. Il n’est pas exclu de

163

 
PLATEAU CONTINENTAL (OP. DISS. KORETSKY) 163

pouvoir, dans la pratique, faire preuve d’une certaine souplesse quant
au tracé de la ligne, mais sans qu’il soit question, naturellement, de
remplacer par un autre le principe de base de la délimitation.

*
* *

L'arrêt attache une importance particulière au fait que, en vertu de
l'article 12 de la Convention, tout Etat peut apporter une réserve au
paragraphe 2 de l'article 6; d’après l’arrêt, cela permettrait de conclure
que cette disposition relève de la catégorie des règles purement conven-
tionnelles et que, par conséquent, les principes et les règles qu’elle énonce
sont exclus du domaine des principes et règles généraux du droit inter-
national et de celui du droit international coutumier. En même temps,
l'arrêt considère que l’application de la méthode de l’équidistance pour
la délimitation du plateau continental qui relève de chacune des Parties
n'est pas obligatoire entre elles.

Il faut noter une fois de plus que le paragraphe 2 de l’article 6 énonce
non seulement le principe de l’équidistance mais aussi deux autres prin-
cipes, qui sont, l’un celui de la délimitation du plateau continental par
voie d'accord (et il est inconcevable que quiconque puisse s’opposer à
ce principe ou veuille y apporter une réserve), et l’autre la clause des
«circonstances spéciales » à titre de correctif au principe de l’équidistance.
Ces trois éléments du paragraphe 2 de l’article 6, comme je l’ai déjà
fait remarquer, se combinent intimement pour constituer la procédure
normale de délimitation d’un plateau continental entre Etats limitrophes.
Il est donc impossible d’appliquer à cette disposition la méthode logique
de la divisibilité, de même qu'il est impossible de séparer les principes
et règles énoncés au paragraphe 2 de l'article 6 de la doctrine générale
du plateau continental telle que la consacrent les trois premiers articles
de la Convention.

Si l’on étudie les réserves — du reste relativement peu nombreuses —
que des gouvernements ont apportées au paragraphe 2 de l’article 6, on
constate qu’il n’y a pas un seul de ces gouvernements qui ait marqué une
opposition générale aux principes et aux règles énoncés dans cette dis-
position. Ces gouvernements, le Venezuela et la France par exemple,
se sont bornés à déclarer que, dans certaines zones au large de leurs
côtes, il existe des «circonstances spéciales » qui excluent application du
principe de l’équidistance.

Le Gouvernement de la République française a dit ceci:

«Le Gouvernement de la République française n’acceptera pas
que lui soit opposée, sans un accord exprès, une délimitation entre
des plateaux continentaux appliquant le principe de l’équidistance:

. si elle se situe dans des zones où il considère qu’il existe des
«circonstances spéciales » au sens des alinéas 1 et 2 de l’article 6,

164

 
PLATEAU CONTINENTAL (OP. DISS. KORETSKY) 164

à savoir: le golfe de Gascogne, la baie de Granville et les espaces
maritimes du Pas de Calais et de la mer du Nord au large des côtes
françaises » (contre-mémoire néerlandais, ann. 3, II, 1B3). (Etat des
conventions multilatérales pour lesquelles le Secrétaire général exerce
les fonctions de dépositaire ST/LEG/SER. D/I.)

Quant au Gouvernement yougoslave, il a formulé une réserve à l’article
6 de la Convention qui se comprend facilement, vu l’attitude positive
qu'il avait adoptée sur le principe de l’équidistance 1. Dans son instrument
de ratification, le Gouvernement yougoslave a déclaré: « Dans la déli-
mitation de son plateau continental, la Yougoslavie ne reconnaît
aucune « circonstance spéciale » qui devrait influencer cette délimitation. »

(Ibid.)

Quels sont en fait les principes applicables et quelle a été la pratique
en matière de délimitation de la mer territoriale?

Les droits souverains sur la mer territoriale, comme tous les droits
territoriaux, présentent un caractére spatial inhérent et chacun d’eux est
assujetti à certaines limites qui sont déterminées par des principes d’origine
historique. La mer territoriale, en tant qu’espace maritime, est insépara-
blement liée au territoire terrestre dont elle est une dépendance.

Ainsi que je l’ai rappelé ci-dessus, c'est surtout lorsqu'on doit déter-
miner la largeur de la mer territoriale que le problème des limites de
ladite mer se pose; ses limites latérales (qui n’ont pas donné lieu aux
graves litiges si fréquents quand il s’agit de la largeur, de sorte que toute
la documentation s’y rapportant n’a pas été publiée) sont généralement
précisées pour autant que nous sachions, dans des traités ou conventions
ou dans des accords administratifs ayant trait en particulier à la juridic-
tion douanière et aux pêches.

On a estimé que des limites internationales avaient été tracées à partir
de la côte en près de 160 endroits, mais la documentation en la matière
est fort peu abondante. Il est clair néanmoins qu’il s’est manifesté une
tendance très générale à appliquer à la détermination de ces limites,
dans un souci de clarté et de certitude, des conceptions virtuellement
mathématiques, qui s'expriment dans l'emploi de coordonnées géogra-
phiques, de parallèles de latitude, de constructions géométriques, de

1 H ya lieu de noter qu'à la conférence sur le droit de la mer, la délégation yougo-
slave avait proposé de supprimer à l’article 72 (devenu l’actuel article 6) les mots:
«et à moins que des circonstances spéciales ne justifient une autre délimitation »
(A/CONF.13/42, p. 151) et que la délégation du Royaume-Uni, dans le projet
modifié qu’elle avait déposé sur le même article, avait omis le même membre de
phrase (ibid., p. 154).

165
PLATEAU CONTINENTAL (OP. DISS. KORETSKY) 165

cartes où des points sont reliés par des lignes droites, de perpendiculaires
et de limites territoriales prolongées, et qui fait même appel à des méthodes
optiques directes comme l'alignement de points de repère topographiques.
Il y a eu aussi une tendance à appliquer le principe de l’équidistance !,
qui s'est par conséquent développé historiquement. Les principes et
méthodes de délimitation de la mer territoriale sont devenus, pour
reprendre l’expression d'un célèbre spécialiste des questions de délimita-
tion, S. Whittemore Boggs, implicites dans la notion de mer territoriale.
Ces principes et méthodes sont résumés dans l'article 12 de la convention
sur la mer territoriale et Ja zone contigué, qui pose en prémisse la ligne
de base à partir de laquelle est mesurée la largeur de Ja mer territoriale
de chacun des deux Etats intéressés, les différentes questions liées à la
méthode de détermination des lignes de base ayant déjà été traitées dans
les articles 3 à 9 de la même convention.

La Cour (par. 88 et suiv. de l'arrêt) fait de la «règle de l'équité» un
motif de sa décision, et semble donner à la notion d'équité un sens beau-
coup plus large que la signification restreinte qui lui est donnée dans
les pays de common law. Elle dit: « Quel que soit le raisonnement juridique
du juge, ses décisions doivent par définition être justes, donc en ce sens
équitables » (par. 88). Tout juge se féliciterait de cette affirmation, qui
me paraît cependant d'ordre purement sémantique. La Cour internatio-
nale juge en droit. Sa mission est de régler les différends qui lui sont
soumis «conformément au droit international» (Statut, art. 38, par. 1);
elle ne peut motiver autrement ses décisions. Il est exact que la Cour
peut se voir donner «la faculté ... de statuer ex aequo et bono», mais
seulement «si les parties sont d'accord: (ibid., par. 2). On pourrait
soutenir qu'en pareil cas, la Cour assumerait les fonctions d'un tribunal
arbitral mais, en tout état de cause, elle n’a jamais bénéficié de la latitude
que le principe de la décision ex aequo et bono peut donner à un tribunal
judiciaire. Ce principe ne se retrouve donc nulle part ni dans les décisions
de la Cour actuelle ni dans celles de la Cour qui l'a précédée, car il n'y
a jamais eu d’affaire où les parties aient été d'accord pour autoriser la
Cour à statuer ex aequo et bono. Ce fait négatif semble indiquer que les

1 La position exprimée dans le passage ci-après d'une lettre adressée le 2 août
1953 à la Commission du droit international par le ministre des Affaires étrangères
de France est caractéristique: « Si... la Commission du droit international estimait
indispensable un choix entre les trois définitions proposées » par la Commission,
«le Gouvernement français estime que la délimitation par une ligne dont tous les
points sont équidistants du point le plus proche de la ligne côtière de chacun des
deux Etats adjacents devrait être retenue comme étant de nature à donner la meil-
leure solution dans le plus grand nombre de cas » (Doc. A/CN./4/71/Add.2; Yearbook
de la Commission du droit international, 1953, vol. IL, p. 88-89 in fine).

166
PLATEAU CONTINENTAL (OP. DISS. KORETSKY) 166

Etats répugnent quelque peu à recourir à cette procédure ! et ce n’est
en tout cas pas sur cette base que la Cour a été priée de statuer en la
présente affaire. La Cour elle-même déclare dans son arrêt qu’«il n’est
... pas question en l’espèce d’une décision ex aequo et bono » (par. 88):
on peut néanmoins estimer qu’elle a, dans une certaine mesure, penché
en ce sens.

La notion d'équité est définie depuis longtemps dans les dictionnaires
de droit, qui y voient un principe de justice naturelle présentant un
caractère non pas juridique, mais éthique. Black, par exemple, cite les
observations suivantes: « L'obligation d'équité est d’ordre éthique plutôt
que juridique et elle s'examine sur le plan moral. Elle se fonde sur les
préceptes de la conscience, et non sur une prescription de droit positif. »
(4° éd., 1951, p. 643. {Traduction du Greffe.) ? Or, la science éthique a
fait et fait encore l’objet de controverses assez vives et donne lieu à des
divergences d’ordre idéologique sur le contenu et le sens de l'équité et
de ce qui est équitable. Il me semble qu’en introduisant une notion aussi
vague dans la jurisprudence de la Cour internationale, on risque d’ouvrir
la voie à des évaluations subjectives et donc parfois arbitraires, et que
le règlement des différends soumis à la Cour ne s‘inspirerait plus alors
des régles et des principes généraux du droit international établi. C’est
ainsi que la question de l’étendue exacte de la zone de plateau continental
qui reviendrait 4 la République fédérale en application du principe de
Péquidistance n’a en soi aucune pertinence dans les présentes affaires,
où les questions en jeu sont, pour reprendre les termes de lord McNair,
«des questions qui ne sauraient être tranchées qu’en droit » (Pécheries,
opinion dissidente, C.J. Recueil 1951, p. 158).

Pour démontrer qu'il est nécessaire d’appliquer la règle de l'équité,
l'arrêt fait mention de la proclamation présidentielle des Etats-Unis de
1945, dans laquelle il est dit ceci: « Dans le cas où le plateau continental
s'étend jusqu'aux rivages d’un autre Etat, ou est commun aux Etats-
Unis et à un Etat adjacent, la ligne de délimitation sera déterminée par
les Etats-Unis et l'Etat intéressé conformément à des principes équitables »,
mais cette disposition doit simplement s'entendre comme invitant des
Etats voisins à conclure des accords.

Dans certaines autres proclamations, s’il est bien dit que les limites
seront déterminées conformément à des principes équitables, des con-
ditions spécifiques sont introduites. Par exemple, dans sa proclamation

' On se rappellera par exemple que, dans la lettre qu'il avait adressée à la Com-
mission du droit international sur la question de la délimitation de la mer territoriale,
le Gouvernement du Royaume-Uni avait déclaré: «4. Si deux Etats voisins ne
peuvent aboutir à un accord ... le Gouvernement de Sa Majesté estime qu’en
règle générale il faudra avoir recours à un règlement judiciaire. Ce règlement devrait
intervenir sur la base du droit international plutôt que ex aequo et bono » (Yearbook
de la Commission du droit international, 1953, vol. IL p. 85 [texte français: doc.
des Nations Unies A/CN.4/71, p. 23]).

2 Max Huber la comprend comme «une base indépendante du droit » (Annuaire
de l’Institut de droit international, 1934, p. 233).

167
PLATEAU CONTINENTAL (OP. DISS. KORETSKY) 167

royale de 1949, l'Arabie Saoudite déclare: les limites « seront déterminées
par notre gouvernement ! conformément à des principes équitables en
accord avec les autres Etats ... avoisinants »; la proclamation du sou-
verain d’Abu-Dhabi datant de 1949 insiste davantage sur le caractère
unilatéral de la délimitation: le souverain proclame que les limites doivent
être déterminées « selon des principes équitables, par nous, après consulta-
tion! avec les Etats limitrophes» (U.N. Legislative Series, Laws and
Regulations on the Régime of the High Seas, ST/LEG/SER.B/1). / Traduc-
tion du Greffe. /

*
* *

La Cour, rejetant application de la méthode de l’équidistance * dans
les présentes affaires et faisant observer qu’il n'existe pas d’autre méthode
unique de délimitation qui soit d’un emploi obligatoire en toutes circons-
tances >, a statué que «la délimitation doit s’opérer par voie d'accord
conformément à des principes équitables » (arrêt, par. 101 C) 1)), envi-
sageant donc de nouvelles négociations entre les Parties (bien que celles-
ci, avant de demander à la Cour de trancher le différend entre elles,
aient déjà procédé sans succès à des négociations assez prolongées).

En même temps, la Cour a jugé bon d'indiquer les « facteurs à prendre
en considération » au cours des négociations entre les Parties (par. 101
D)). Or, les facteurs qui sont cités peuvent difficilement, à mon avis,
être rangés parmi les principes et règles du droit international qu'il y
a lieu d'appliquer en l'espèce. Le terme «facteur » désigne quelque chose
de caractère non juridique, qui ne relève pas «du domaine du droit».
La Cour a énoncé des considérations qui sont plutôt d'ordre économico-
politique, a donné certains conseils, voire des instructions; mais elle
n’a pas rendu ce qui serait à mon sens une décision judiciaire répondant
à la véritable fonction de la Cour internationale.

ll y a lieu de rappeler à ce propos l'observation formulée dans l'affaire
des Zones franches par M. Kellogg, pour qui la Cour ne pouvait pas
«trancher des affaires en se fondant sur des motifs d'opportunité politique
et économique » (C.P.J.I. série À n° 24, 1930, p. 34). Interprétant l’article
38 du Statut, M. Kellogg a déclaré: «il semble impossible d'échapper à
la conclusion que la Cour n’est compétente que pour trancher des ques-
tions susceptibles de recevoir une solution par l’application des règles

1 Italiques ajoutés.

2 La Convention parle du principe de l'équidistance mais la Cour emploie l'ex-
pression « méthode de l'équidistance », réduisant par 1a l’importance du principe à
celle d'une technique.

3 Tl y a lieu de noter que la Cour avait été priée d'indiquer non pas une méthode
de délimitation pouvant s'appliquer en n'importe quelles ou en toutes circonstances,
mais les principes et les règles du droit international qui sont applicables dans les
circonstances de l'espèce indiquées dans les compromis.

168

 
PLATEAU CONTINENTAL (OP. DISS. KORETSKY) 168

et principes du droit » (ibid., p. 38); et il a cité à ce propos la déclaration
faite par James Brown Scott a la conférence de la paix de La Haye de
1907: «Un tribunal ne saurait étre la dépendance d’un ministére des
Affaires étrangères ni une chancellerie. Les questions d’ordre politique
devront... être exclues, car un tribunal n’est ni une assemblée législative
ni une assemblée délibérative. Sa fonction essentielle est d'interpréter
la loi, et d’en faire l’application à un cas concret ... Si l’on y mêle des
intérêts particuliers, des questions politiques, il est fatal que l'arrêt de
la Cour en devienne complexe et confus, comme le sont ces intérêts
spéciaux et ces problèmes politiques !. »

a
* *

Bien que je sois obligé d’exprimer mon désaccord sur l’ensemble de
la section C) du dispositif de Varrét, il me suffira de mentionner ici le
paragraphe 2) de cette section; la Cour y envisage le cas où «la délimita-
tion attribue aux Parties des zones qui se chevauchent » et elle dit que
ces zones «doivent étre divisées entre les Parties par voie d’accord ou,
a défaut, par parts égales*», Ce faisant, l'arrêt sort du domaine de la
délimitation du plateau continental pour entrer dans celui de la distribu-
tion, bien que la Cour elle-même ait déclaré auparavant que «sa tâche
en l’espèce concerne essentiellement la délimitation et non point la
répartition des espaces visés » (par. 18) 3.

Tracer une limite conformément aux principes et règles applicables
en matière de délimitation est une chose mais c’en est une autre que de
savoir comment diviser une zone dont le sous-sol renferme un gisement,
et c'est là une question que la Cour n’a pas à trancher dans les présentes
affaires.

Il suffira de rappeler que l’article 46 du traité entre le Royaume des
Pays-Bas et la République fédérale d'Allemagne portant réglementation
de la coopération dans l’estuaire de l’Ems (traité Ems-Dollart signé le
8 avril 1960) stipule:

« Les dispositions du présent traité ne règlent pas la question du
tracé de la frontière internationale dans l’estuaire de l'Ems. Chaque
partie contractante réserve à cet égard sa position juridique. » (Na-
tions Unies, Recueil des traités, vol. 509, p. 95 et suiv.)

1 Voir le texte intégral dans les Actes et documents de la deuxième conférence de la
paix, La Have, 1907, vol. IL, p. 313 et suiv.

2 Ttaliques ajoutés.

3 On peut mentionner à ce propos que M™* Suzanne Bastid, dans son analyse de
la jurisprudence de la Cour sur les contestations relatives au tracé de la frontière, a
fait remarquer qu'il s'en dégageait «certaines tendances qui marquent la distinction
à faire entre les conflits relatifs aux frontières et ceux qui concernent l'attribution
d’un territoire » (Recueil des Cours de l’Académie de droit international, vol. 107
(1962), p. 452).

169

 
PLATEAU CONTINENTAL (OP. DISS. KORETSKY) 169

L'accord additionnel à ce traité, signé le 14 mai 1962 (ibid., p. 141),
qui a été conclu en vue de la coopération pour l’exploitation des richesses
du sous-sol de l'estuaire de l’Ems, laisse intactes les frontières actuelles
des deux parties. Il est évident que pour l'exploitation, même commune,
d'une certaine zone du plateau continental, il est nécessaire de connaître
d'abord les limites du plateau continental de chaque partie. I] va presque
sans dire qu’une exploitation commune n’entraine pas une possession
commune du plateau continental ni des droits souverains communs sur
une certaine zone.

D'une manière générale, ces accords sont en fait conclus pour préserver
les droits souverains des différentes parties dans une certaine zone du
plateau continental. Ce n’est que dans l'éventualité inconcevable où l'on
désirerait internationaliser l'ensemble du plateau continental qu'il pour-
rait être approprié d'adopter un point de vue différent.

Tl y a lieu de citer en outre l’article 4 de chacun des deux accords
conclus par le Royaume-Uni avec la Norvège d’une part et le Danemark
de l’autre, qui concernent la délimitation du plateau continental entre
les Etats intéressés (Nations Unies, Recueil des traités, vol. 551, A/AC.
135/10, reproduit dans le mémoire, ann. 5 et 12). L’article 4 de accord
anglo-norvégien stipule:

«Si une formation géologique ou un gisement pétrolifère ou bien
une formation géologique ou un gisement contenant tout autre
dépôt minéral — y compris le sable ou le gravier — s'étend des deux
côtés de la ligne de séparation et que la partie de cette formation
ou de ce gisement située d’un côté de la ligne de séparation soit
exploitable, en totalité ou en partie, à partir de l’autre côté de la
ligne de séparation, les parties contractantes s’efforceront, en con-
sultation avec les concessionnaires éventuels, d'arriver à un accord
quant à la manière la plus efficace d'exploiter la formation ou le
gisement et quant à la manière de répartir les produits des exploita-
tions » (Nations Unies, Recueil des traités, vol. 551, p. 219).

Il s'agit là d’une règle spéciale concernant les relations entre conces-
sionnaires ainsi que la possibilité de les grouper dans le cadre d’un accord
d'exploitation, mais non d’une règle relative à la limite elle-même d’une
zone donnée du plateau continental ou à la possibilité de modifier cette
limite.

*
* *

En résumé, j'estime que les principes et règles du droit international
consacrés par le paragraphe 2 de l’article 6 de la Convention sur le
plateau continental devraient être appliqués aux présentes affaires, au
moins en tant que principes et règles généraux du droit international,

Mais même si l’on refuse d’admettre que cette disposition soit appli-
cable, en totalité ou en partie, aux présentes affaires, il est nécessaire

170
PLATEAU CONTINENTAL (OP. DISS. KORETSKY) 170

que les principes et règles appliqués à la détermination d’une limite
latérale du plateau continental aient un rapport naturel avec les trois
principes et règles mutuellement liés — accord, circonstances spéciales,
équidistance — qui régissent les limites de la mer territoriale.

En effet, puisque le plateau continental est la continuation, le pro-
longement naturel de la mer territoriale (c’est-à-dire de son lit et de son
sous-sol), il ne saurait être illimité en étendue, que ce soit vers le large
ou latéralement, mais il se situe dans les limites qui prolongent logique-
ment les lignes de délimitation de la mer territoriale, conformément aux
mêmes principes, règles et dispositions conventionnelles qui ont servi de
base à la délimitation de la mer territoriale entre les deux Etats limi-
trophes intéressés, à savoir, dans les présentes affaires, entre les Pays-Bas
et la République fédérale d'Allemagne d'une part, et entre le Danemark
et la République fédérale d'Allemagne de l’autre.

(Signé) V. KORETSKY.

171
